DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. TW Pub TW M458676U (applicant provided foreign reference with English translation and paragraph numbers annotated by examiner) .

 	Regarding claim 1, Kuo teaches an organic light emitting diode display panel (1, fig. 2) [0017], comprising:  	a display substrate (2+3, fig. 2) [0018-0019] comprising a plurality of pixel units (R, G, B, fig. 2) [0036-0038], wherein at least some of the pixel units have different colors (R, G, B, fig. 2) [0036-0038]; and  	a phase functional layer (51, fig. 2) [0021] disposed on a display surface of the display substrate (2+3) and comprising a plurality of phase retardation layers (5r, 5g, 5b, fig. 2) [0022-0024], wherein each of the phase retardation layers (5r, 5g, 5b) is disposed corresponding (overlapping) to one of the pixel units (R, G, B), and the phase retardation layers (5r, 5g, 5b) are configured to convert light passing therethrough from a linearly polarized light to a circularly polarized light [0044-0045] (Kou et al., fig. 2).  	Regarding claim 2, Kuo teaches the organic light emitting diode display panel as claimed in claim 1, wherein the phase retardation layers (5r, 5g, 5b) are configured to retard a phase of the light passing therethrough by a quarter wavelength [0048] (Kou et al., fig. 2, [0048]). 	Regarding claim 3, Kuo teaches the organic light emitting diode display panel as claimed in claim 1, wherein thicknesses of the phase retardation layers (5r, 5g, 5b) corresponding to the pixel units (R, G, B) of different colors are different [0053] (Kou et al., fig. 2, [0053]). 	Regarding claim 4, Kuo teaches the organic light emitting diode display panel as claimed in claim 1, wherein a thickness of one of the phase retardation layers (5r, 5g, 5b)  is less than 10 micrometers [0053] (Kou et al., fig. 2, [0053]). 	Regarding claim 18, Kuo teaches a display device (1, fig. 2) [0017], comprising an organic light emitting diode display panel (1, fig. 2) [0017], wherein the organic light emitting diode display panel comprises:  	a display substrate (2+3, fig. 2) [0018-0019] comprising a plurality of pixel units (R, G, B, fig. 2) [0036-0038], wherein at least some of the pixel units have different colors (R, G, B, fig. 2) [0036-0038]; and  	a phase functional layer (51, fig. 2) [0021] disposed on a display surface of the display substrate (2+3) and comprising a plurality of phase retardation layers (5r, 5g, 5b, fig. 2) [0022-0024], wherein each of the phase retardation layers (5r, 5g, 5b) is disposed corresponding (overlapping) to one of the pixel units (R, G, B), and the phase retardation layers (5r, 5g, 5b) are configured to convert light having a linearly polarized light to a circularly polarized light [0044-0045] (Kou et al., fig. 2). 

Allowable Subject Matter
Claims 5, 7, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an organic light emitting diode display panel wherein “the phase functional layer further comprises a first barrier disposed between two adjacent phase retardation layers, and the first barrier is configured to prevent light passing through one of the two adjacent phase retardation layers from entering another one of the two adjacent phase retardation layers” as recited in claim 5 in combination with the rest of the limitations of claim 1; 	an organic light emitting diode display panel “wherein the organic light emitting diode display panel further comprises an optical functional layer disposed on the phase functional layer, the optical functional layer comprises a plurality of polarizing units, each of the polarizing units is disposed corresponding to one of the pixel units, and each of the polarizing unit is configured to convert light passing therethrough into a linearly polarized light with a color the same as that of a corresponding pixel unit” as recited in claim 7 in combination with the rest of the limitations of claim 1; 	an organic light emitting diode display panel “wherein the display substrate further comprises a flexible substrate, an array layer disposed on the flexible substrate, and a thin film encapsulation layer disposed on the pixel units; and the pixel units are disposed between the array layer and the thin film encapsulation layer” as recited in claim 17 in combination with the rest of the limitations of claim 1; and  	a display device “wherein the organic light emitting diode display panel further comprises an optical functional layer disposed on the phase functional layer, the optical functional layer comprises a plurality of polarizing units, each of the polarizing units is disposed corresponding to one of the pixel units, and each of the polarizing unit is configured to convert light passing therethrough into a linearly polarized light with a color the same as that of a corresponding pixel unit” as recited in claim 19 in combination with the rest of the limitations of claim 18. 	Claims 6, 8-16 and 20 are also objected to as allowable for further limiting and depending upon objected claims 5, 7 and 19.

                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892